Deen, Presiding Judge,
concurring specially.
This writer has reservations about joining the majority opinion’s expression of sympathy for the appellant over the appellee’s resort to OCGA § 16-8-19, as well as its condemnation of that statute.
First of all, I am not so sure that the legislative intent behind the statute did not include a motivation to promote payment of lease obligations. “Why should not a man pay what he owes, and perform what he promises? If he will mot do so voluntarily, why should not society, through wholesome laws, compel him? Fidelity to contracts is essential to private virtue and to public order and prosperity.” Johnson v. Griffin Banking &c. Co., 55 Ga. 691, 695 (1876). Attaching a criminal penalty for nonpayment of a lease obligation or refusal to return the leased property deters and eliminates the negative of nonpayment and nonreturn and promotes and accentuates the positive plan and program of payment and return. Secondly, contrary to the majority opinion’s implication that the legislature recently repealed OCGA § 16-8-19 because creditors used it to collect debts, more than likely the repeal merely resulted from the Supreme Court’s invalidation of subsection (b) of the statute that allowed an impermissible presumption. See State v. Russell, 256 Ga. 503 (350 SE2d 430) (1986). The legislature obviously did not see fit to eliminate the crime of theft by conversion of leased property, since it added that specific crime to the general statute on theft by conversion found at OCGA § 16-8-4, at the same time of the repeal of OCGA § 16-8-19. The procedure utilized by the appellee in this case thus remains available.
The majority opinion also refers to the State Bar’s Code of Professional Responsibility in suggesting that the appellee was unethical in utilizing OCGA § 16-8-19, and states that that Code of Professional Responsibility (which was promulgated by the Supreme Court) indicates this state’s public policy on this matter. “[A]n emphatic statement should be made . . . that the legislature, and not the courts, is empowered by the Constitution to decide public policy, and to implement that policy by enacting laws; and the courts are bound to follow such laws if constitutional.” Commonwealth Investment Co. v. Frye, 219 Ga. 498, 499 (134 SE2d 39) (1963). (Emphasis supplied.) Holding otherwise constitutes a judicial usurpation of a legislative prerogative. With these stated reservations, I concur in the majority opinion’s judgment of affirmance.
*5Decided January 5, 1989
Rehearing denied January 24, 1989
Remar & Graettinger, John S. Graettinger, Jr., for appellant.
Davis, Price & Young, Robert E. Price, for appellee.